 Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 1 of 32 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


SAMUEL HUSS,                              :
on behalf of himself and all others       :
similarly situated,                       :                   Case No. 3:20-cv-961
                                          :
      Plaintiff,                          :                   CLASS ACTION COMPLAINT
                                          :
v.                                        :                   DEMAND FOR JURY TRIAL
                                          :
PAPERLESSPAY CORPORATION and              :
FAREWAY STORES, INC.,                     :
                                          :
      Defendants.                         :
_________________________________________ :



       Plaintiff SAMUEL HUSS, on behalf of himself and all others similarly situated, brings this

action against Defendants PAPERLESSPAY CORPORATION (“PaperlessPay”) and

FAREWAY STORES, INC. (“Fareway Stores”) (collectively “Defendants ”) to obtain damages,

restitution, and injunctive relief for the Class, as defined below, from the Defendants. Plaintiff

makes the following allegations upon information and belief, except as to his own actions, the

investigation of his counsel, and the facts that are a matter of public record.


                                I.      NATURE OF THE ACTION

               This class action arises out of the recent cyberattack and data breach involving

Defendant PaperlessPay (the “Data Breach”), which held in its possession certain personally

identifiable information (“PII”) of the Plaintiff, who was an employee of Defendant Fareway

Stores, and the putative Class Members, all of whom are employees of Fareway Stores or of other

entities whose payroll data is hosted on PaperlessPay’s servers, including, without limitation,
 Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 2 of 32 PageID 2




Marshall Medical Center (“MMC”), Community Memorial Health System (“CMHS”), Orlando

Utilities Commission (“OUC”), MP Environmental Services, Inc. (“MPE”), Prisma Health-

Midlands (“PHM”), and Lee Auto Malls (“Lee Auto Malls”).

                The PII compromised in the Data Breach included highly sensitive information

including first and last names, addresses, full bank account numbers, payroll and withholding

information, and Social Security numbers of persons who were employed by Defendant Fareway

Stores, MMC, CMHS, OUC, MPE, or Lee Auto Malls, among other entities serviced by

PaperlessPay.

                The Data Breach was a direct result of Defendants’ failure to implement adequate

and reasonable cybersecurity procedures and protocols necessary to protect consumers’ PII.

                Plaintiff brings this class action lawsuit on behalf of those similarly situated to

address Defendants’ inadequate safeguarding of Class Members’ PII that they collected and

maintained, and for failing to provide timely and adequate notice to Plaintiff and other Class

Members that their information had been subject to the unauthorized access of an unknown third

party and precisely what specific type of information was accessed.

                In addition, Defendant PaperlessPay (acting in the course and scope of its agency

relationship with Defendant Fareway Stores) and its employees failed to properly monitor the

computer network and systems that housed the PII. Had PaperlessPay properly monitored its

property, it would have discovered the intrusion sooner.

                Defendants maintained the PII in a reckless manner. In particular, the PII was

maintained on Defendant PaperlessPay’s computer network in a condition vulnerable to

cyberattacks. Upon information and belief, the mechanism of the cyberattack and potential for

improper disclosure of Plaintiff’s and Class Members’ PII was a known risk to Defendants and


                                                 2
 Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 3 of 32 PageID 3




thus Defendants were on notice that failing to take steps necessary to secure the PII from those

risks left that property in a dangerous condition.

                Defendants disregarded the rights of Plaintiff and Class Members (defined below)

by, inter alia, intentionally, willfully, recklessly, or negligently failing to take adequate and

reasonable measures to ensure their data systems were protected against unauthorized intrusions;

failing to disclose that they did not have adequately robust computer systems and security practices

to safeguard Class Member PII; and failing to take standard and reasonably available steps to

prevent the Data Breach.

                Plaintiff’s and Class Members’ identities are now at risk because of Defendants’

negligent conduct since the PII that Defendants collected and maintained is now in the hands of

data thieves.

                Armed with the PII accessed in the Data Breach, data thieves can commit a variety

of crimes including, e.g., opening new financial accounts in Class Members’ names, taking out

loans in Class Members’ names, using Class Members’ information to obtain government benefits,

filing fraudulent tax returns using Class Members’ information, filing false medical claims using

Class Members’ information, obtaining driver’s licenses in Class Members’ names but with

another person’s photograph, and giving false information to police during an arrest.

                As a result of the Data Breach, Plaintiff and Class Members have been exposed to

a heightened and imminent risk of fraud and identity theft. Plaintiff and Class Members must now

and in the future closely monitor their financial accounts to guard against identity theft.

                Plaintiff and Class Members may also incur out of pocket costs for, e.g., purchasing

credit monitoring services, credit freezes, credit reports, or other protective measures to deter and

detect identity theft.


                                                     3
 Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 4 of 32 PageID 4




               Through this Complaint, Plaintiff seeks to remedy these harms on behalf of himself

and all similarly situated individuals whose PII was accessed during the Data Breach.

               Plaintiff seeks remedies including, but not limited to, compensatory damages,

reimbursement of out-of-pocket costs, and injunctive relief including improvements to

Defendants’ data security systems, future annual audits, and adequate credit monitoring services

funded by Defendants.

               Accordingly, Plaintiff brings this action against Defendants seeking redress for

their unlawful conduct, and asserting claims for: (i) negligence, (ii) breach of express contract, (iii)

breach of implied contract; (iv) intrusion upon seclusion/invasion of privacy; and (v) breach of

confidence.

                                II.     JURISDICTION AND VENUE

               This Court has jurisdiction over this action under the Class Action Fairness Act

(“CAFA”), 28 U.S.C. § 1332(d). There are at least 100 members in the proposed class, the

aggregated claims of the individual Class Members exceed the sum or value of $5,000,000.00

exclusive of interest and costs, and members of the Proposed Class, including Plaintiff, are citizens

of states different from Defendant PaperlessPay.

               Defendant PaperlessPay is a Florida corporation with its principle place of business

in Jacksonville, Florida. PaperlessPay has sufficient minimum contacts in Florida, as it is a

domestic corporation organized under the laws of the State of North Carolina and has its principal

place of business in Florida, thus rendering the exercise of personal jurisdiction by this Court

proper and necessary.

                Defendant Fareway Stores is an Iowa corporation with its principal place of

business in Boone, Iowa. This Court has jurisdiction over Defendant Fareway Stores through its


                                                   4
 Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 5 of 32 PageID 5




business operations in this District, Defendant Fareway Stores intentionally avails itself of the

markets within this District to render the exercise of jurisdiction by this Court just and proper.

Defendant Fareway Stores has sufficient minimum contacts in Florida as it does business in the

State of Florida (through, among other things, its agent PaperlessPay) and the business being done

in Florida directly relates to the subject of this lawsuit, thus rendering the exercise of personal

jurisdiction by this Court proper and necessary.

               Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a)(1) because a

substantial part of the events and omissions giving rise to this action occurred in this District.

                                     III.     PARTIES

               Plaintiff Huss (“Huss”) is and at all times mentioned herein was as individual

citizen of the State of Iowa, residing in the city of Vinton. Plaintiff Huss is a former employee of

Fairway, having worked for Fairway as a butcher from 2014 through 2017. He received notice of

the Data Breach from Fareway on or about April 20, 2020. A copy of the notice he received is

attached hereto as Exhibit A (the “Fareway Notice Letter”).

               Defendant PaperlessPay is a Florida corporation with its principal place of business

at 800 Water Street, Jacksonville, FL 32204.

               Defendant Fareway Stores is an Iowa corporation with its principal place of

business at 715 8th Street, Boone, Iowa 50036.

                                  IV.       STATEMENT OF FACTS

       A. Nature of Defendants’ Businesses

               Defendant Fareway Stores is a Midwest grocery store chain.

               Defendant PaperlessPay is a for-profit company specializing in processing payroll.




                                                   5
 Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 6 of 32 PageID 6




                Defendant Fareway Stores uses PaperlessPay to produce electronic paystubs and

W-2 forms for employees.

                MMC, CMHS, OUC, MPE, PHM and Lee Auto Malls also use PaperlessPay to

produce electronic paystubs and W-2 forms for employees.

                In the ordinary course of his employment at Defendant Fareway Stores, and as a

condition of his employment, Plaintiff provided PII to Defendant Fareway Stores, including his

name, address, full bank account number, and Social Security number.

                In the ordinary course of their employment at MMC, CMHS, OUC, MPE, PHM or

Lee Auto Malls, Class members, who are former or current employees of MMC, CMHS, OUC,

MPE, or Lee Auto Malls, provided PII to MMC, CMHS, OUC, MPE, PHM or Lee Auto Malls,

including their name, address, full bank account number, and Social Security number.

                Defendant Fareway Stores and Defendant PaperlessPay (in the course of providing

its services and acting as an agent of Fareway Stores) maintain this PII on their servers and within

their data infrastructure.

                MMC, CMHS, OUC, MPE, PHM, and Lee Auto Malls and Defendant

PaperlessPay (in the course of providing its services and acting as an agent of MMC, CMHS,

OUC, MPE, PHM, and Lee Auto Malls) also maintain this PII on their servers and within their

data infrastructure.




                                                 6
    Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 7 of 32 PageID 7




                 Fareway Stores has established a Privacy Policy wherein it details the PII it collects

from employees and its standards to maintain the security and integrity of such data.1

                 The aim of the Privacy Policy is to provide adequate and consistent safeguards for

the handling of employment data by Fareway Stores.

                 Defendant Fareway Stores, and by extension Defendant PaperlessPay, agreed to

and undertook legal duties to maintain the PII entrusted to them by Plaintiff and Class Members

safely, confidentially, and in compliance with all applicable laws.

                 Defendant PaperlessPay, acting as an agent of Defendant Fareway Stores, held the

employee information collected by Defendant Fareway Stores at its servers located in Jacksonville,

Florida.2

                 Defendant PaperlessPay, acting as an agent of MMC, CMHS, OUC, MPE, PHM,

and Lee Auto Malls held the employee information collected by MMC, CMHS, OUC, MPE, PHM,

and Lee Auto Malls at its servers located in Jacksonville, Florida.

                 The employee information held by Defendant PaperlessPay in its computer systems

and networks included the PII of Plaintiff and Class Members.

          B.     The Data Breach

                 On or about February 19, 2020, the Department of Homeland Security (“DHS”)

notified PaperlessPay that a dark web advertisement offered for sale “access” to PaperlessPay’s

SQL database server. The server contained Social Security numbers for current and former




1
 https://www.magellanhealth.com/privacy-policy/#:~:text=Magellan
Health%20uses%20physical%2C%20technical%2C%20and,for%20providing%20service
%20to%20you. (last visited June 25, 2020).
2
    See Notice Letter.
                                                   7
 Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 8 of 32 PageID 8




employees of Fareway Stores as well as that of current and former employees of other companies

serviced by PaperlessPay.

               Over the following weeks, PaperlessPay cooperated with the joint investigation

conducted by (“DHS”) and the federal Bureau of Investigation (“FBI”).

               PaperlessPay engaged the cybersecurity firm Ankura to investigate the incident.

Ankura confirmed that, at a minimum, on February 18, 2020, an unauthorized individual entered

the server which stored employee data for Defendant Fareway Stores, MMC, CMHS, OUC, MPE,

PHM and Lee Auto Malls and possibly staged an exfiltration from the server.

               The data and files exfiltrated from Defendant PaperlessPay’s computer servers

included the PII of Plaintiff and Class Members, including first and last names, addresses, payroll

and withholding information, full bank account numbers, and Social Security numbers.

               On or about March 20, 2020, PaperlessPay notified Defendant Fareway Stores,

MMC, CMHS, OUC, MPE, PHM and Lee Auto Malls of the Data Breach

               PaperlessPay advised Fareway Stores, MMC, CMHS, OUC, MPE, PHM and Lee

Auto Malls that an unauthorized individual gained access to its server that hosts Fareway Stores’

payroll data. PaperlessPay was unable to confirm the extent of the access, but it did confirm that

an unauthorized individual gained access to it server at least once on February 18, 2020, and that

the unauthorized individual had the ability to query any payroll data within the server.




                                                 8
    Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 9 of 32 PageID 9




               As a result of PaperlessPay’s disclosures, Fareway Stores decided to provide notice

with an offer of one (1) year of identity monitoring without cost to 30,519 current and former

employees, including Plaintiff Huss.3

               As a result of PaperlessPay’s disclosures, OUC sent notice of the Data Breach to

2,100 potentially impacted current and former employees.4

               As a result of PaperlessPay’s disclosures, MMC sent notice of the Data Breach with

an offer of one (1) year of identity monitoring without cost to its current and former employees.5

               As a result of PaperlessPay’s disclosures, CMHS sent notice with an offer of one

(1) year of identity monitoring without cost to its current and former employees.6

               As a result of PaperlessPay’s disclosures, MPE decided to provide notice with an

offer of two (2) years identity monitoring without cost to its current and former employees.7

               As a result of PaperlessPay’s disclosures, PHM decided to provide notice with an

offer of two (2) years identity monitoring without cost to its current and former employees. 8




3
  Notice of Data Breach, available at
https://www.iowaattorneygeneral.gov/media/cms/4162020_Fareway_Stores_Inc_961EEB88C3A
3B.pdf; see also Exhibit A.
4
  See https://www.orlandosentinel.com/news/crime/os-ne-ouc-data-breach-20200429-
zhayied765asxcqesgqgbha664-story.html.
5
  Notice of Data Breach, available at
https://oag.ca.gov/system/files/Breach%20notification%20letter%20-%20April%202020%20-
%20template%20for%20AG.pdf.
6
  Notice of Data Breach, available at
https://oag.ca.gov/system/files/%28CMHS%29%20Sample%20Notification%20Letter.pdf.
7
  Notice of Data Breach, available at https://media.dojmt.gov/wp-content/uploads/Breach-
NotificationDetails-153.pdf.
8
  Notice of Data Breach, available at https://ago.vermont.gov/blog/2020/07/20/prisma-health-
paperless-pay-notice-of-data-breach-to-consumers/.
                                                 9
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 10 of 32 PageID 10




               As a result of PaperlessPay’s disclosures, Lee Auto Malls decided to provide notice

with an offer of two (2) years of identity monitoring without cost to its current and former

employees.9

       C.      Fareway Stores Privacy Policy

               Defendant Fareway Stores        had an obligation created by contract, industry

standards, common law, and representations made to Class Members, to keep Plaintiff and Class

Members’ PII confidential and to protect it from unauthorized access and disclosure.

               Plaintiff and Fareway Subclass Members provided their PII to Defendant Fareway

Stores with the reasonable expectation and mutual understanding that Defendant Fareway Stores

would comply with its obligations to keep such information confidential and secure from

unauthorized access.

               Defendants data security obligations were particularly important given the

substantial increase in cyberattacks and/or data breaches in the last few years.

               Indeed, cyberattacks, such as the one experienced by Defendants, have become so

notorious that the Federal Bureau of Investigation (“FBI”) and U.S. Secret Service have issued a

warning to potential targets so they are aware of, and prepared for, a potential attack.

               Therefore, the increase in such attacks, and attendant risk of future attacks, was

widely known to the public.

               Defendants breached their obligations to Plaintiff and Class Members and/or were

otherwise negligent and reckless because they failed to properly maintain and safeguard their




9
 Notice of Data Breach, available at https://ago.vermont.gov/blog/2020/04/15/lee-auto-malls-
notice-of-data-breach-to-consumers/.
                                                10
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 11 of 32 PageID 11




computer systems and data infrastructure. Defendants’ unlawful conduct includes, but is not

limited to, their failure to:

                  maintain an adequate data security system to reduce the risk of data breaches and

        cyberattacks;

                  adequately protect employees’ PII;

                  properly monitor its own data security systems for existing intrusions;

                  ensure that vendors with access to payroll data employed reasonable security

        procedures;

                  As the result of computer systems in need of security upgrading, failure to

implement proper cybersecurity hardware and software (such as next generation firewalls and

multi-factor authentication), inadequate procedures for handling phishing emails, and inadequately

trained employees, Defendants negligently and unlawfully failed to safeguard Plaintiff’s and Class

Members’ PII.

                  Accordingly, Plaintiff and Class Members now face an increased risk of fraud and

identity theft.

        D.        Data Breaches Cause Disruption and Put Consumers at an Increased Risk of
                  Fraud and Identify Theft

                  The United States Government Accountability Office released a report in 2007

regarding data breaches (“GOA Report”) in which they noted that victims of identity theft will

face “substantial costs and time to repair the damage to their good name and credit record.”10




10
  See “Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is Limited; However,
the Full Extent Is Unknown,” p. 2, U.S. Government Accountability Office, June 2007,
https://www.gao.gov/new.items/d07737.pdf (last visited July 12) (“GAO Report”).
                                              11
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 12 of 32 PageID 12




               The FTC recommends that identity theft victims take several steps to protect their

personal and financial information after a data breach, including contacting one of the credit

bureaus to place a fraud alert (consider an extended fraud alert that lasts for 7 years if someone

steals their identity), reviewing their credit reports, contacting companies to remove fraudulent

charges from their accounts, placing a credit freeze on their credit, and correcting their credit

reports.11

               Identity thieves use stolen personal information such as Social Security numbers

for a variety of crimes, including credit card fraud, phone or utilities fraud, and bank/finance fraud.

               Identity thieves can also use Social Security numbers to obtain a driver’s license or

official identification card in the victim’s name but with the thief’s picture; use the victim’s name

and Social Security number to obtain government benefits; or file a fraudulent tax return using the

victim’s information. In addition, identity thieves may obtain a job using the victim’s Social

Security number, rent a house or receive medical services in the victim’s name, and may even give

the victim’s personal information to police during an arrest resulting in an arrest warrant being

issued in the victim’s name. A study by Identity Theft Resource Center shows the multitude of

harms caused by fraudulent use of personal and financial information:12




11
  See https://www.identitytheft.gov/Steps (last visited July 12, 2020).
12
   “Credit Card and ID Theft Statistics” by Jason Steele, 10/24/2017, at:
https://www.creditcards.com/credit-card-news/credit-card-security-id-theft-fraud-statistics-
1276.php (last visited July 12, 2020).
                                                12
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 13 of 32 PageID 13




               What’s more, theft of PII is also gravely serious. PII is a valuable property right.13

Its value is axiomatic, considering the value of Big Data in corporate America and the

consequences of cyber thefts include heavy prison sentences. Even this obvious risk to reward

analysis illustrates beyond doubt that PII has considerable market value.

               It must also be noted there may be a substantial time lag – measured in years --

between when harm occurs versus when they is discovered, and also between when PII and/or

financial information is stolen and when they is used. According to the U.S. Government

Accountability Office, which conducted a study regarding data breaches:

               [L]aw enforcement officials told us that in some cases, stolen data may be
               held for up to a year or more before being used to commit identity theft.
               Further, once stolen data have been sold or posted on the Web, fraudulent



13
   See, e.g., John T. Soma, et al, Corporate Privacy Trend: The “Value” of Personally Identifiable
Information (“PII”) Equals the “Value" of Financial Assets, 15 Rich. J.L. & Tech. 11, at *3-4
(2009) (“PII, which companies obtain at little cost, has quantifiable value that is rapidly reaching
a level comparable to the value of traditional financial assets.”) (citations omitted).
                                                 13
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 14 of 32 PageID 14




                 use of that information may continue for years. As a result, studies that
                 attempt to measure the harm resulting from data breaches cannot necessarily
                 rule out all future harm.

See GAO Report, at p. 29.

                 PII and financial information are such valuable commodities to identity thieves that

once the information has been compromised, criminals often trade the information on the “cyber

black-market” for years.

                 As evidenced by the dark web advertisement selling access to PaperlessPay’s

payroll database on the black market, there is a market for Plaintiff’s and Class Members PII, and

the stolen PII has inherent value.

                 As evidenced by the dark web advertisement selling access to PaperlessPay’s

payroll database on the black market, Plaintiff and Class Members are at an increased risk of fraud

and identity theft for many years into the future. Thus, Plaintiff and Class Members must vigilantly

monitor their financial accounts for many years to come.

                    V.     PLAINTIFF’S AND CLASS MEMBERS’ DAMAGES

                 To date, Defendants have done absolutely nothing to compensate Class

Members for the damages they sustained in the Data Breach. Defendant Fareway has merely

offered to Fareway Subclass Members identity monitoring services for a paltry 12 months by

way of TransUnion’s “myTrueIdentity” Credit Monitoring Service.14 Other Class Members

have been offered one or two years of identity monitoring or none at all.

                 Defendant Fareway’s offer is wholly inadequate as it fails to provide for the fact

that victims of data breaches and other unauthorized disclosures commonly face multiple years




14
     See Notice Letter.
                                                  14
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 15 of 32 PageID 15




of ongoing identity theft and they entirely fails to provide any compensation for the

unauthorized release and disclosure of Plaintiff’s and Class Members’ PII.

                  Furthermore, Defendant Fareway Store’s credit monitoring offer squarely places

the burden on Plaintiff and Class Members, rather than on the Defendant, to investigate and protect

themselves from Defendants’ tortious acts resulting in the Data Breach. Rather than automatically

enrolling Plaintiff and Class Members in credit monitoring services upon discovery of the breach,

Defendants merely sent instructions to Plaintiff and Class Members about actions they can

affirmatively take to protect themselves.15

                 Plaintiff and Class Members have been damaged by the compromise and

exfiltration of their PII in the Data Breach.

                 Plaintiff’s PII was compromised and exfiltrated by cyber criminals as a direct and

proximate result of the Data Breach.

                 As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

Members have been placed at an imminent, immediate, and continuing increased risk of harm from

fraud and identity theft.

                 As a direct and proximate result of Defendants’ conduct, Plaintiff and Class

Members have been forced to expend time dealing with the effects of the Data Breach.

                 Plaintiff and Class Members face substantial risk of out-of-pocket fraud losses such

as loans opened in their names, medical services billed in their names, tax return fraud, utility bills

opened in their names, credit card fraud, and similar identity theft.




15
     See Notice Letter.
                                                  15
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 16 of 32 PageID 16




               Plaintiff and Class Members face substantial risk of being targeted for future

phishing, data intrusion, and other illegal schemes based on their PII as potential fraudsters could

use that information to more effectively target such schemes to Plaintiff and Class Members.

               Plaintiff and Class Members may also incur out-of-pocket costs for protective

measures such as credit monitoring fees, credit report fees, credit freeze fees, and similar costs

directly or indirectly related to the Data Breach.

               Plaintiff and Class Members also suffered a loss of value of their PII when they

was acquired by cyber thieves in the Data Breach. Numerous courts have recognized the propriety

of loss of value damages in related cases.

               Plaintiff and Class Members have spent and will continue to spend significant

amounts of time to monitor their financial accounts and records for misuse.

               Plaintiff and Class Members have suffered or will suffer actual injury as a direct

result of the Data Breach. Many victims suffered ascertainable losses in the form of out-of-pocket

expenses and the value of their time reasonably incurred to remedy or mitigate the effects of the

Data Breach relating to:

               finding fraudulent charges;

               canceling and reissuing credit and debit cards;

               purchasing credit monitoring and identity theft prevention;

               addressing their inability to withdraw funds linked to compromised accounts;

               taking trips to banks and waiting in line to obtain funds held in limited accounts;

               lacing “freezes” and “alerts” with credit reporting agencies;

               spending time on the phone with or at a financial institution to dispute fraudulent

       charges;
                                                 16
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 17 of 32 PageID 17




               contacting financial institutions and closing or modifying financial accounts;

               resetting automatic billing and payment instructions from compromised credit and

       debit cards to new ones;

               paying late fees and declined payment fees imposed as a result of failed automatic

       payments that were tied to compromised cards that had to be cancelled; and

               reviewing and monitoring bank accounts and credit reports for unauthorized

       activity for years to come.

               Moreover, Plaintiff and Class Members have an interest in ensuring that their PII,

which is believed to remain in the possession of the Defendants, is protected from further breaches

by the implementation of security measures and safeguards, including but not limited to, making

sure that the storage of data or documents containing personal and financial information is not

accessible online and that access to such data is password-protected.

               Further, as a result of Defendants’ conduct, Plaintiff and Class Members are forced

to live with the anxiety that their PII —which contains the most intimate details about a person’s

life—may be disclosed to the entire world, thereby subjecting them to embarrassment and

depriving them of any right to privacy whatsoever.

               As a direct and proximate result of Defendants’ actions and inactions, Plaintiff and

Class Members have suffered anxiety, emotional distress, and loss of privacy, and are at an

increased risk of future harm.

               Defendants’ delay in identifying and reporting the Data Breach caused additional

harm. It is axiomatic that “[t]he quicker a financial institution, credit card issuer, wireless carrier

or other service provider is notified that fraud has occurred on an account, the sooner these

organizations can act to limit the damage. Early notification can also help limit the liability of a

                                                  17
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 18 of 32 PageID 18




victim in some cases, as well as allow more time for law enforcement to catch the fraudsters in the

act.”16

               Indeed, once a Data Breach has occurred, “[o]ne thing that does matter is hearing

about a Data Breach quickly. That alerts consumers to keep a tight watch on credit card bills and

suspicious emails. It can prompt them to change passwords and freeze credit reports. And notifying

officials can help them catch cyber criminals and warn other businesses of emerging dangers. If

consumers don’t know about a breach because they wasn’t reported, they can’t take action to

protect themselves” (internal citations omitted).17




16
  Identity Fraud Hits Record High with 15.4 Million U.S. Victims in 2016, Up 16 Percent
According to New Javelin Strategy & Research Study, Business Wire¸
https://www.businesswire.com/news/home/20170201005166/en/Identity-Fraud-Hits-Record-
High-15.4-Million.
17
  Consumer Reports, The Data Breach Next Door: Security breaches don't just hit giants
like Equifax and Marriott. Breaches at small companies put consumers at risk, too, January
31, 2019, https://www.consumerreports.org/data-theft/the-data-breach-next-door/


                                                 18
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 19 of 32 PageID 19




                             VI.     CLASS ACTION ALLEGATIONS

               Plaintiff brings this action on behalf of himself and on behalf of all other persons

similarly situated (the “Class”) pursuant to Rule 23 (b)(2), (b)(3) and (c)(4) of the Federal Rules

of Civil Procedure.

               Plaintiff proposes the following Class definition, subject to amendment as

appropriate:

               All persons whose PII was compromised in the Data Breach and who were
               sent Notice of the Data Breach (the “Class”).

               Plaintiff proposes the following Subclass definition, subject to amendment as

appropriate:

               All current and former employees of Fareway Stores whose PII was
               compromised in the Data Breach and who were sent Notice of the Data
               Breach (the “Fareway Subclass”).

               Excluded from the Class and Subclass are Defendants’ officers and directors, and

any entity in which Defendants have a controlling interest; and the affiliates, legal representatives,

attorneys, successors, heirs, and assigns of Defendant. Excluded also from the Class are Members

of the judiciary to whom this case is assigned, their families and Members of their staff.

               Plaintiff hereby reserves the right to amend or modify the class definitions with

greater specificity or division after having had an opportunity to conduct discovery. The proposed

Class meets the criteria for certification under Rule 23(a), 23(b)(2), 23(b)(3), and 23(c)(4).

               Numerosity. The Members of the Class and Subclass are so numerous that joinder

of all of them is impracticable. While the exact number of Class Members is unknown to Plaintiff

at this time, based on information and belief, the Class consists of approximately no less than

32,619 and the Subclass consists of approximately 30,519 consumers whose data was

compromised in the Data Breach.
                                                 19
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 20 of 32 PageID 20




              Commonality. There are questions of law and fact common to the Class and

Subclass, which predominate over any questions affecting only individual Class Members. These

common question of law and fact include, without limitation:

              Whether Defendants unlawfully used, maintained, lost, or disclosed Plaintiff’s and

       Class Members’ PII;

              Whether Defendants failed to implement and maintain reasonable security

       procedures and practices appropriate to the nature and scope of the information

       compromised in the Data Breach;

              Whether Defendants’ data security systems prior to and during the Data Breach

       complied with applicable data security laws and regulations;

              Whether Defendants’ data security systems prior to and during the Data Breach

       were consistent with industry standards;

              Whether Defendants owed a duty to Class Members to safeguard their PII;

              Whether Defendants breached its duty to Class Members to safeguard their PII;

              Whether computer hackers obtained Class Members’ PII in the Data Breach;

              Whether Defendants knew or should have known that their data security systems

       and monitoring processes were deficient;

              Whether Plaintiff and Class Members suffered legally cognizable damages as a

       result of Defendants’ misconduct;

              Whether Defendants’ conduct was negligent;

              Whether Defendants’ acts, inactions, and practices complained of herein amount to

       acts of intrusion upon seclusion under the law;


                                               20
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 21 of 32 PageID 21




               Whether Defendants failed to provide notice of the Data Breach in a timely manner;

       and

               Whether Plaintiff and Class Members are entitled to damages, civil penalties,

       punitive damages, and/or injunctive relief.

               Typicality. Plaintiff’s claims are typical of those of other Class Members because

Plaintiff’s PII, like that of every other Class member, was compromised in the Data Breach.

               Adequacy of Representation. Plaintiff will fairly and adequately represent and

protect the interests of the Members of the Class and Subclass. Plaintiff’s Counsel is competent

and experienced in litigating class actions, including data privacy litigation of this kind.

               Predominance. Defendants have engaged in a common course of conduct toward

Plaintiff and Class Members, in that all the Plaintiff’s and Class Members’ data was stored on the

same computer systems and unlawfully accessed in the same way. The common issues arising

from Defendants’ conduct affecting Class Members set out above predominate over any

individualized issues. Adjudication of these common issues in a single action has important and

desirable advantages of judicial economy.

               Superiority. A class action is superior to other available methods for the fair and

efficient adjudication of the controversy. Class treatment of common questions of law and fact is

superior to multiple individual actions or piecemeal litigation. Absent a class action, most Class

Members would likely find that the cost of litigating their individual claims is prohibitively high

and would therefore have no effective remedy. The prosecution of separate actions by individual

Class Members would create a risk of inconsistent or varying adjudications with respect to

individual Class Members, which would establish incompatible standards of conduct for

Defendants . In contrast, the conduct of this action as a class action presents far fewer management

                                                 21
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 22 of 32 PageID 22




difficulties, conserves judicial resources and the parties’ resources, and protects the rights of each

Class member.

                Defendants have acted on grounds that apply generally to the Class as a whole, so

that class certification, injunctive relief, and corresponding declaratory relief are appropriate on a

Class-wide basis.

                Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would

advance the disposition of this matter and the parties’ interests therein. Such particular issues

include, but are not limited to:

                Whether Defendants owed a legal duty to Plaintiff and the Class to exercise due

       care in collecting, storing, and safeguarding their PII;

                Whether Defendants’ security measures to protect their data systems were

       reasonable in light of best practices recommended by data security experts;

                Whether Defendants’ failure to institute adequate protective security measures

       amounted to negligence;

                Whether Defendants failed to take commercially reasonable steps to safeguard

       consumer PII; and

                Whether adherence to FTC data security recommendations, and measures

       recommended by data security experts would have reasonably prevented the Data Breach.

                Finally, all members of the proposed Class are readily ascertainable. Defendants

have access to Class Members’ names and addresses affected by the Data Breach. Class Members

have already been preliminarily identified and sent notice of the Data Breach by Defendants.



                                                 22
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 23 of 32 PageID 23




                                     CAUSES OF ACTION

                                        FIRST COUNT
                                          Negligence
       (On behalf of Plaintiff and all Class Members against Defendant PaperlessPay)

                Plaintiff re-alleges and incorporates by reference all Paragraphs above as if fully

set forth herein.

                Plaintiff and Class Members were required to submit PII in order to obtain

employment or as a condition of their employment.

                       By collecting and storing this data in PaperlessPay’s computer property,

PaperlessPay had a duty of care to use reasonable means to secure and safeguard its computer

property—and Class Members’ PII held within it—to prevent disclosure of the information, and

to safeguard the information from theft. Defendant PaperlessPay’s duty included a responsibility

to implement processes by which it could detect a breach of their security systems in a reasonably

expeditious period of time and to give prompt notice to those affected in the case of a data breach.

                       Defendant PaperlessPay owed a duty of care to Plaintiff and Class Members

to provide data security consistent with industry standards and other requirements discussed

herein, and to ensure that their systems and networks, and the personnel responsible for them,

adequately protected the PII.

                       Defendant PaperlessPay’s had duty of care to use reasonable security

measures because it was in a position to ensure that its systems were sufficient to protect against

the foreseeable risk of harm to Class Members from a data breach.

                       Defendant PaperlessPay’s duty to use reasonable care in protecting

confidential data also arose also because it is bound by industry standards to protect confidential

PII.


                                                23
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 24 of 32 PageID 24




                       Defendant PaperlessPay breached its duties, and thus was negligent, by

failing to use reasonable measures to protect Class Members’ PII. The specific negligent acts and

omissions committed by Defendant PaperlessPay include, but are not limited to, the following:

                       Failing to adopt, implement, and maintain adequate security measures to

safeguard Class Members’ PII;

               Failing to adequately monitor the security of their networks and systems;

               Failure to periodically ensure that their email system had plans in place to maintain

       reasonable data security safeguards;

               Allowing unauthorized access to Class Members’ PII;

               Failing to detect in a timely manner that Class Members’ PII had been

       compromised; and

               Failing to timely notify Class Members about the Data Breach so that they could

       take appropriate steps to mitigate the potential for identity theft and other damages.

                       It was foreseeable that Defendants’ failure to use reasonable measures to

protect Class Members’ PII would result in injury to Class Members. Further, the breach of

security was reasonably foreseeable given the known high frequency of cyberattacks and data

breaches in the financial services industry.

                       It was therefore foreseeable that the failure to adequately safeguard Class

Members’ PII would result in one or more types of injuries to Class Members.

                       Plaintiff and Class Members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

                       Plaintiff and Class Members are also entitled to injunctive relief requiring

Defendants to (i) strengthen their data security systems and monitoring procedures; (ii) submit to

                                                24
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 25 of 32 PageID 25




future annual audits of those systems and monitoring procedures; and (iii) continue to provide

adequate credit monitoring to all Class Members.


                                     SECOND COUNT
                                Breach of Express Contract
      (On Behalf of Plaintiff and All Class Members against Defendant PaperlessPay)

                       Plaintiff re-alleges and incorporates by reference all Paragraphs above

as if fully set forth herein.

                       Plaintiff and Class Members allege that they were the express, foreseeable,

and intended third party beneficiaries, of valid and enforceable express contracts between

Defendant PaperlessPay and Defendant Fareway Stores, MMC, CMHS, OUC, MPE, PHM, or Lee

Auto Malls, contract(s) which (upon information and belief) include obligations to keep sensitive

PII private and secure.

                       Defendant PaperlessPay materially breached its contractual obligation to

protect the PII of Plaintiff and Class members when the information was accessed and exfiltrated

by unauthorized personnel as part of the Data Breach.

                       The Data Breach was a reasonably foreseeable consequence of Defendant

PaperlessPay’s actions in breach of these contracts.

                       As a direct and proximate result of the Data Breach, Plaintiff and Class

Members have been harmed and have suffered, and will continue to suffer, actual damages and

injuries, including without limitation the release, disclosure, and publication of their PII, the loss

of control of their PII, the imminent risk of suffering additional damages in the future, and out-of-

pocket expenses.

                       Plaintiff and Class Members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.
                                                 25
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 26 of 32 PageID 26




                                     THIRD COUNT
                                   Breach of Contract
 (On Behalf of Plaintiff Huss and Fareway Subclass Members against Defendant Fareway)

                       Plaintiff re-alleges and incorporates by reference all Paragraphs above

as if fully set forth herein.

                       Plaintiff and Class Members allege that Fareway’s privacy policy forms a

binding contract between Fareway and its employees when they gave their PII to Fareway at the

start of their employment.

                       Fareway breached these provisions of the contracts in that they did not have

any measures to stop accidental loss or alteration or unauthorized access to protect Plaintiff and

Class members’ Personal Information, and did not limit access to that information to the specified

individuals or entities. Fareway violated its commitment to maintain the confidentiality and

security of the PII of Plaintiffs and the class members and failed to comply with its own policies

and applicable laws, regulations, and industry standards relating to data security.

                       The data breach reported on April 20, 2020 is a direct and legal cause of the

injuries and damages suffered by Plaintiffs and the Class members.

                       As a direct and proximate result of the Data Breach, Plaintiff and Class

Members have been harmed and have suffered, and will continue to suffer, actual damages and

injuries, including without limitation the release, disclosure, and publication of their PII, the loss

of control of their PII, the imminent risk of suffering additional damages in the future, and out-of-

pocket expenses.

                       Plaintiff and Class Members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.




                                                 26
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 27 of 32 PageID 27




                                    FOURTH COUNT
                                Breach of Implied Contract
 (On Behalf of Plaintiff Huss and Fareway Subclass Members against Defendant Fareway)


                       Plaintiff re-alleges and incorporates by reference all Paragraphs above

as if fully set forth herein.

                       To the extent Fareway’s privacy policy did not form an express contract,

the creation of the employment relationship created implied contracts between Fareway and the

members of the Fareway Subclass.

                       Fareway breached such implied warranties by failing to adhere to the terms

of its privacy policy, violated its commitment to maintain the confidentiality of the PII of the

members of thw Subclass and failed to comply with its own policies and applicable laws,

regulations and industry standards relating to data security.

                       As a direct and proximate result of the Data Breach, Plaintiff and Class

Members have been harmed and have suffered, and will continue to suffer, actual damages and

injuries, including without limitation the release, disclosure, and publication of their PII, the loss

of control of their PII, the imminent risk of suffering additional damages in the future, and out-of-

pocket expenses.

                       Plaintiff and Class Members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

                                       FIFTH COUNT
                       Intrusion Upon Seclusion / Invasion of Privacy
    ((On behalf of Plaintiff and All Class Members against Defendant PaperlessPay and
   on behalf of Plaintiff and all Fareway Subclass Members against Defendant Fareway)

                       Plaintiff repeats and re-alleges each and every allegation contained in all

Paragraphs above as if fully set forth herein.


                                                 27
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 28 of 32 PageID 28




                          The Restatement (Second) of Torts states:

                One who intentionally intrudes, physically or otherwise, upon the solitude
                or seclusion of another or his private affairs or concerns, is subject to
                liability to the other for invasion of his privacy, if the intrusion would be
                highly offensive to a reasonable person.

        Restatement (Second) of Torts § 652B (1977)

                          Plaintiff and Class Members had a reasonable expectation of privacy in the

PII Defendants mishandled. In failing to protect Plaintiff’s and Class Members’ PII, and in

intentionally misusing and/or disclosing their PII, Defendants acted with intentional malice and

oppression and in conscious disregard of Plaintiff’s and Class Members’ rights to have such

information kept confidential and private. Plaintiff, therefore, seeks an award of damages on

behalf of herself and the Class.

                                       SIXTH COUNT
                                     Breach of Confidence
    (On behalf of Plaintiff and All Class Members against Defendant PaperlessPay and
   on behalf of Plaintiff and all Fareway Subclass Members against Defendant Fareway)


                          Plaintiff re-alleges and incorporates by reference all Paragraphs above as if

fully set forth herein.

                          At all times during Plaintiff’s and Subclass Members’ interactions with

Defendant Fareway Stores, Defendant Fareway Stores was fully aware of the confidential and

sensitive nature of Plaintiff’s and Subclass Members’ PII that Plaintiff and Class Members

provided to Defendant Fareway Stores.

                          As the agent of Defendant Fareway Stores, MMC, CMHS, OUC, MPE,

PHM, and Lee Auto Mall for purposes of storing, maintaining, and safeguarding Plaintiff’s and

Class Members’ PII, MMC, CMHS, OUC, MPE, PHM, and Lee Auto Mall duty to maintain

confidence is imputed to Defendant PaperlessPay.
                                                   28
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 29 of 32 PageID 29




                      As alleged herein and above, Defendant Fareway Stores, MMC, CMHS,

OUC, MPE, PHM, and Lee Auto Mall’s relationship with Plaintiff and Class Members was

governed by terms and expectations that Plaintiff and Class Members’ PII would be collected,

stored, and protected in confidence, and would not be disclosed the unauthorized third parties.

                      Plaintiff and Class Members provided their respective PII to Defendant

Fareway Stores, MMC, CMHS, OUC, MPE, PHM, and Lee Auto Mall with the explicit and

implicit understandings that Defendants would protect and not permit the PII to be disseminated

to any unauthorized parties.

                      Plaintiff and Class Members also provided their PII to Defendant Fareway

Stores, MMC, CMHS, OUC, MPE, PHM, and Lee Auto Mall with the explicit and implicit

understandings that Defendant Fareway Stores, MMC, CMHS, OUC, MPE, PHM, and Lee Auto

Mall would take precautions to protect that PII from unauthorized disclosure, such as following

basic principles of protecting their networks and data systems, including employees’ email

accounts.

                      Defendant Fareway Stores, MMC, CMHS, OUC, MPE, PHM, and Lee

Auto Mall voluntarily received in confidence Plaintiff’s and Class Members’ PII with the

understanding that PII would not be disclosed or disseminated to the public or any unauthorized

third parties.

                      Due to Defendants’ failure to prevent, detect, avoid the Data Breach from

occurring by, inter alia, following best information security practices to secure Plaintiff’s and

Class Members’ PII, Plaintiff’s and Class Members’ PII was disclosed and misappropriated to

unauthorized third parties beyond Plaintiff’s and Class Members’ confidence, and without their

express permission.


                                               29
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 30 of 32 PageID 30




                       As a direct and proximate cause of Defendants’ actions and/or omissions,

Plaintiff and Class Members have suffered damages.

                       But for Defendants’ disclosure of Plaintiff’s and Class Members’ PII in

violation of the parties’ understanding of confidence, their PII would not have been compromised,

stolen, viewed, accessed, and used by unauthorized third parties. Defendants’ Data Breach was the

direct and legal cause of the theft of Plaintiff’s and Class Members’ PII, as well as the resulting

damages.

                       The injury and harm Plaintiff and Class Members suffered was the

reasonably foreseeable result of Defendants’ unauthorized disclosure of Plaintiff’s and Class

Members’ PII. Defendants knew their computer systems and technologies for accepting and

securing Plaintiff’s and Class Members’ PII had numerous security vulnerabilities.

                       As a direct and proximate result of Defendant’s breaches of confidence,

Plaintiff and Class Members have suffered and will suffer injury, including but not limited to: (i)

actual identity theft; (ii) the compromise, publication, and/or theft of their PII; (iii) out-of-pocket

expenses associated with the prevention, detection, and recovery from identity theft and/or

unauthorized use of their PII; (iv) lost opportunity costs associated with effort expended and the

loss of productivity addressing and attempting to mitigate the actual and future consequences of

the Data Breach, including but not limited to efforts spent researching how to prevent, detect,

contest, and recover from identity theft; (v) the continued risk to their PII, which remains in

Defendants’ possession and is subject to further unauthorized disclosures so long as Defendants

fail to undertake appropriate and adequate measures to protect the PII in its continued possession;

(vi) future costs in terms of time, effort, and money that will be expended as result of the Data




                                                  30
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 31 of 32 PageID 31




Breach for the remainder of the lives of Plaintiff and Class Members; and (vii) the diminished

value of Defendants’ services they received.

                       As a direct and proximate result of Defendants’ breaches of its duties,

Plaintiff and Class Members have suffered and will continue to suffer other forms of injury and/or

harm, and other economic and non-economic losses.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff pray for judgment as follows:

               For an Order certifying this action as a class action and appointing Plaintiff and

       their counsel to represent the Class and Subclass;

               For equitable relief enjoining Defendant PaperlessPay from engaging in the

       wrongful conduct complained of herein pertaining to the misuse and/or disclosure of

       Plaintiff’s and Class Members’ PII;

               For equitable relief compelling Defendants to utilize appropriate methods and

       policies with respect to consumer data collection, storage, and safety, and to disclose with

       specificity the type of PII compromised during the Data Breach;

               Ordering Defendants to pay for not less than seven years of credit monitoring

       services for Plaintiff and the Class;

               For an award of actual damages, compensatory damages, statutory damages, and

       statutory penalties, in an amount to be determined, as allowable by law;

               For an award of punitive damages, as allowable by law;

               For an award of attorneys’ fees and costs, and any other expense, including expert

       witness fees;

               Pre- and post-judgment interest on any amounts awarded; and
                                               31
Case 3:20-cv-00961-TJC-JRK Document 1 Filed 08/27/20 Page 32 of 32 PageID 32




               Such other and further relief as this court may deem just and proper.

                                  JURY TRIAL DEMANDED

     Plaintiff demand a trial by jury on all claims so triable.

Dated: August 26, 2020                             Respectfully submitted,

                                                   /s/ James E. Felman
                                                   James E. Felman, Fla. Bar No. 0775568
                                                   Katherine Earle Yanes, Fla. Bar No. 0159727
                                                   Kynes Markman & Felman, P.A.
                                                   100 S. Ashley Drive, Suite 1450
                                                   Tampa, FL 33602
                                                   Tel.: (813) 229-1118
                                                   Email: jfelman@kmf-law.com
                                                             kyanes@kmf-law.com

                                                   Gary E. Mason*
                                                   MASON LIETZ & KLINGER LLP
                                                   5301 Wisconsin Avenue, NW
                                                   Suite 305
                                                   Washington, DC 20016
                                                   Tel: (202) 429-2290
                                                   Email: gmason@masonllp.com

*pro hac vice to be filed                         Attorneys for Plaintiff




                                                 32
